Mr. Justice Freeman delivered the opinion of the court. Counsel for defendant in their brief admit that “a delivery by the shipper to the carrier is in legal effect a delivery to the consignee; the carrier from the time of delivery being the agent of the consignee.” If is contended, however, that in the case at bar there was no competent proof of delivery to the carrier. The question is presented therefore, whether the trial court erred in -admitting the receipts in evidence as competent to prove such delivery, purporting as they do to acknowledge receipt of the cars from the Chicago & Eastern Illinois Railroad Company. It is to be noted that the purpose for which the receipts were introduced in evidence was to show delivery of the cars in question to the railroad company for transportation to the consignee. If the cars were delivered to the northwestern Railroad Company for transportation to the consignee, it is well settled that by such delivery the railroad company became the agent of the consignee and the possession of the railroad company became the possession of the defendant. Ho question of the quality of the coal or of its quantity or condition is involved, and the receipts were not introduced, nor is it claimed they were admissible for any other purpose than as prima facie evidence of the delivery of the coal to the Northwestern Railroad Company for transportation to the defendant. The latter’s counsel cite Flower v. Downs, 12 Robinson (La.) 101-102, in which it was said that “a bill of lading is evidence of shipment as between the carrier and the shipper, but not of delivery to the consignee; sucli delivery ought to be shown, by legal evidence independently of the bill of lading.” The receipts in question are not offered as evidence to show delivery to the consignee himself, but as prima facie proof of delivery to the carrier, the Northwestern Railroad Company, in other words, as “evidence of a shipment as between the carrier and the shipper,” to use the language of the case cited. From the time of such delivery as is conceded by defendant’s counsel, the carrier became the agent of the consignee and its possession was his possession. Pike v. Baker, 53 Ill., 163—166; Rabinowitz v. Hall, 123 Ill. App., 65—67; City of Carthage v. Duvall, 202 Ill., 234-237, and cases there cited. It is urged that “the signatures on the receipts were not proven” and that “it was not proven either that they were signed or stamped by an employee of the Northwestern road, whose duty it was to give such receipts.” It appears, however, from the statement of facts shown in the record that plaintiff produced the two receipts “and offered evidence showing that said receipts on the dates they purport to have been given were given by the Chicago and Northwestern Railway Company to the Chicago & Eastern Illinois Railroad Company; that the two cars of coal mentioned in said receipts are two of said three cars of coal which were on that date in the possession of said last mentioned railroad as aforesaid. Thereupon plaintiff offered said receipts in evidence.” The evidence referred to as showing the facts above stated is not preserved in the record. No objection seems to have been made to its competency or sufficiency as laying a foundation for the admission of the receipts in evidence, and as it is not in the record we must presume it was competent and sufficient for the purpose for which it was offered. Finding no error the judgment of the Municipal Court will be affirmed. Affirmed.